DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on May 3, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the third surface facing towards the first surface of the printed circuit board, the third surface being spaced apart from the first surface of the printed circuit board; and the first portion of the liner layer being between the first surface of the printed circuit board and the third surface of the microfluidic die as recited ion claim 19;
the third surface facing towards the first surface of the rigid support member, the third surface spaced apart from the first surface of the rigid support member by the space; and the layer of inert coating on the first surface of the rigid support member being between the third surface of the fluid ejection die and the first surface of the rigid support member as recited ion claim 20; and
the third surface facing towards the first surface of the printed circuit board, the third surface spaced apart from the first surface of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, 19 and 24 of U.S. Patent No. 9,259,754 (‘754 hereafter). 
Claims 1-3, 13 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, 10, 19 and 24 of U.S. Patent No. 9,259,754 (‘754 hereafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions have the features a printed circuit board having a first surface and a second surface opposite to the first surface, the printed circuit board including: a through hole that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer  including a first portion on the first surface of the printed circuit board, a second portion on the second surface of the printed circuit board, and a third portion covering the internal sidewall.
Claims 1-3, 13 and 14 correspond to the following U.S. Patent claims:

U.S. Patent No.9,259,754 
1 and 2
1, 7  and 10
3
8
13
19 and 24


Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20 and 22 of U.S. Patent No. 9,561,657 (‘657 hereafter). 
Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18, 20 and 22 of U.S. Patent No. 9,561,657 (‘657 hereafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions have the features a printed circuit board having a first surface and a second surface opposite to the first surface, the printed circuit board including: a through hole that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer  including a first portion on the first surface of the printed circuit board, a second portion on the second surface of the printed circuit board, and a third portion covering the internal sidewall.
Claims 1 and 2 correspond to the following U.S. Patent claims:
Application Claims
U.S. Patent No.9,561,657 
1
18 and 22
2
20


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the third surface facing towards the first surface of the printed circuit board, the third surface being spaced apart from the first surface of the printed circuit board; and the first portion of the liner layer being between the first surface of the printed circuit board and the third surface of the microfluidic die as recited ion claim 19; 
the third surface facing towards the first surface of the rigid support member, the third surface spaced apart from the first surface of the rigid support member by the space; and the layer of inert coating on the first surface of the rigid support member being between the third surface of the fluid ejection die and the first surface of the rigid support member as recited ion claim 20; and
the third surface facing towards the first surface of the printed circuit board, the third surface spaced apart from the first surface of the rigid support member; and the 
While there appears to be basis for these terms in the original specification nonetheless the meaning of every terms, especially terms now used to patentably define over the prior art, used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The use of a confusing variety of terms for the same thing or the use of same terms to refer a variety of different things should not be permitted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 9, 10, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0292124. Anderson hereafter) in view of McDonough (US 3,777,303).
With respect to claim 1, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a through hole (55) that extends through the printed circuit board; 
an internal sidewall in the through hole; and 
a liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) covering the internal sidewall; and 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board, the microfluidic die including: 
an inlet path (53) in fluid communication with the through hole; and 
a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1) in fluid communication with the inlet path.

However, McDonough teaches a microfluidic delivery member (Figs. 1-8), comprising: a printed circuit board (14) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (12) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (10 and 20) including a first portion (at 30) on the first surface of the printed circuit board, a second portion (at 20) on the second surface of the printed circuit board, and a third portion (at 26 between 30 and 20/38) completely (at least the right side as shown in Fig. 2) covering the (right side of the) internal (cross-sectioned of the) sidewall. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by McDonough, to ‘Anderson’s through hole, in order to hold a component lead to be soldered to the board (Abstract lines 1-3) and firmly and reliably grips an inserted lead (Col. 1, lines 43-48).
With respect to claim 3, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson and McDonough fail to disclose an adhesive positioned on the second surface of the printed circuit board, the adhesive being in contact with the second portion of the liner layer.
However, Anderson further discloses an adhesive (61) between the die and the support member (printed circuit board) and McDonough teaches stop shoulder 36 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive (of Anderson) positioned on the second surface of the printed circuit board, the adhesive being in contact with the second portion of the liner layer in order to securing the conductive metal layer 20 (second portion of the liner layer) to the support member (printed circuit board). Furthermore, A skilled artisan would have had a reasonable expectation of success in using the adhesive taught by Anderson in the device of McDonough because the selection of a known material based on its suitability for its intended purpose is sufficient since only the expected results would be attained.  Furthermore, one having ordinary skill in the art would have been motivated to use the securing media taught by Anderson in the device of McDonough because such a change is a mere alternative and functionally equivalent securing medium.  And because such a change would only produce an expected result, i.e, securing the second portion of the liner layer to the printed circuit board.  The use of alternative and functionally equivalent securing media would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 4, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson and McDonough further disclose an adhesive (61) positioned on the first surface of the printed circuit board and between the printed circuit board and the microfluidic die, the adhesive being in contact with the first portion of the liner layer.

With respect to claim 6, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further discloses wherein the liner is a dielectric layer (silicon is dielectric).
With respect to claim 7, Anderson’s microfluidic delivery member modified by McDonough’s liner, McDonough further teaches wherein the first portion of the liner layer extends from the through hole on the first surface of the printed circuit board a distance (See Fig. 2 with additional annotations below), and the second portion of the liner layer extends from the through hole on the second surface of the printed circuit board the distance.
With respect to claim 9, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a rigid support member (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the rigid support member including:
a plurality of contact pads (L1) on the first surface at a first (upper) end of the rigid support member; 
a first opening (55) through the rigid support member at a second (lower) end of the rigid support member, the first opening exposing an interior surface of the rigid support member that extends from the first surface to the second surface of the rigid support (Fig. 2); and 

a fluid ejection die (heater chip 46) on the first surface of the rigid support member and spaced apart (by die bond 61) from the first surface of the rigid support member by a space, the fluid ejection die including: 
a second opening (53) aligned with the first opening through the rigid support member; and 
a plurality of nozzles (18 of Anderson ‘194 as shown in Fig. 1)coupled to the second opening.
Anderson fails to disclose a layer of inert coating on the first surface, the second surface, and the interior surface of the rigid support member.
However, McDonough teaches a microfluidic delivery member (Figs. 1-8), comprising: a printed circuit board (14) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (12) that extends through the printed circuit board; an internal sidewall in the through hole; and a liner layer (10 and 20) including a first portion (at 30) on the first surface of the printed circuit board, a second portion (at 20) on the second surface of the printed circuit board, and a third portion (at 26 between 30 and 20/38) covering the internal sidewall. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the layer of inert coating on all three portions, as taught by McDonough, to Anderson’s layer of inert coating in order to properly secure the layer to the printer circuit board. 
With respect to claim 10, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further discloses an adhesive (61) between the fluid ejection die and the rigid support member, the adhesive overlapping (covering over) a portion of the layer of inert coating that is on the first surface of the rigid support member.
With respect to claim 13, Anderson discloses a microfluidic delivery member (Figs. 1B-9), comprising: 
a printed circuit board (PCB) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: 
a first opening (55) through the printed circuit board that exposes an internal sidewall of the printed circuit board; and 
a continuous liner layer (layers of 50 and FR4, except copper layers and wiring layers (see Fig. 2 with additional annotations below)) on the internal sidewall of the printed circuit board; 
a microfluidic die (heater chip 46) on the first surface of the printed circuit board.
Anderson fails to disclose the liner layer on the first surface and the second surface of the printed circuit board.
However, McDonough teaches a microfluidic delivery member (Figs. 1-8), comprising: a printed circuit board (14) having a first (top) surface and a second (bottom) surface opposite to the first surface, the printed circuit board including: a through hole (12) that extends through the printed circuit board; an internal sidewall in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of liner layer on all three portions, as taught by McDonough, to ‘Anderson’s through hole, in order to hold a component lead to be soldered to the board (Abstract lines 1-3) and firmly and reliably grips an inserted lead (Col. 1, lines 43-48).
With respect to claim 15, Anderson’s microfluidic delivery member modified by McDonough’s liner, McDonough further teaches wherein the liner layer includes a conductive material (conductive metal layer 20).
With respect to claim 16, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further discloses wherein the printed circuit board includes a plurality of woven insulating fibers (50) between the first and the second surfaces.
With respect to claim 17, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further discloses wherein the first opening has an oval shape (second top left opening of 46-1 as shown in Fig. 3A).
With respect to claim 18, Anderson’s microfluidic delivery member modified by McDonough’s liner, McDonough further teaches wherein the liner layer is made of a single (type of) material (10 and 20 of McDonough are made of conductive material).
With respect to claim 19, as best understood by the Examiner, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further disclose 
With respect to claim 20, as best understood by the Examiner, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further disclose the fluid ejection die further includes a third (bottom) surface facing towards the first surface of the rigid support member, the third surface spaced apart (by die bond 61) from the first surface of the rigid support member by the space; and the layer of inert coating (of McDonough’s liner) on the first surface of the rigid support member being between the third surface of the fluid ejection die and the first surface of the rigid support member (because McDonough’s liner is shown contacting directly to the first surface of Anderson’s rigid support member).
With respect to claim 21, as best understood by the Examiner, Anderson’s microfluidic delivery member modified by McDonough’s liner, Anderson further disclose the fluid ejection die further includes a  third (bottom) surface facing towards the first surface of the printed circuit board, the third surface spaced apart (by die bond 61) from the first surface of the rigid support member; and the liner layer (of McDonough’s liner) on the first surface of the printed circuit board being between the third surface of the microfluidic die and the first surface of the printed circuit board (because McDonough’s liner is shown contacting directly to the first surface of Anderson’s rigid support member).

Claims 2, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of McDonough and further in view of Owaki et al. (US 8,899,727. Owaki hereafter).
With respect to claims 2 and 14, Anderson and McDonough disclose the device as in claims 1 and 13 except for a filter on the second surface of the printed circuit board.
However, Owaki teaches a microfluidic delivery member (Figures 1 and 2) comprising: a support member (printed circuit board 40) having first and second surfaces and a through hole (center opening) extending from the first surface to the second surface, a semiconductor die (30) having first and second surfaces and an inlet path (112), the semiconductor die (30) secured to the first surface of the support member with the inlet path in fluid communication with the through hole of the printed circuit board, the second surface of the die including a plurality of nozzles (located at ejecting surface 21) that are in fluid communication with the inlet path (Figure 1). Owaki also teaches a filter (34) coupled to the second surface of the support member over the through hole. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
With respect to claim 11, Anderson and McDonough disclose the device as in claim 1 except for a filter on the second surface of the rigid support member; and an adhesive between the rigid support member and the filter, the adhesive overlapping a 
However, Owaki teaches a microfluidic delivery member (Figures 1 and 2) comprising: a support member (printed circuit board 40) having first and second surfaces and a through hole (center opening) extending from the first surface to the second surface, a semiconductor die (30) having first and second surfaces and an inlet path (112), the semiconductor die (30) secured to the first surface of the support member with the inlet path in fluid communication with the through hole of the printed circuit board, the second surface of the die including a plurality of nozzles (located at ejecting surface 21) that are in fluid communication with the inlet path (Figure 1). Owaki also teaches a filter (34) coupled to the second surface of the support member over the through hole. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a filter, as taught by Owaki, to Anderson’s device, in order to filter out the impurities in the work liquids to avoid poor discharge of the liquids (col. 2, lines 47-53). 
As for the adhesive between the rigid support member and the filter, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive or any connecting element to connect the filter to the support member as Anderson is using an adhesive to connect the die to the support member. 
With respect to claim 12, Anderson further discloses wherein the rigid support member includes a plurality of woven fibers (50), the layer (of McDonough) of inert .

    PNG
    media_image1.png
    395
    308
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    687
    media_image2.png
    Greyscale

Response to Arguments
Double patenting rejection against US Patent No. 10,264,667 has been withdrawn in view of the Applicant argument.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection has been withdrawn in view of the Applicant amendments to the claims. 
The applicant argues that Anderson in view of McDonough fail to disclose wherein the third portion completely covering the internal sidewall. The applicant’s argument has been considered but is moot due to the new interpretation of the McDonough reference. The third portion is now being interpreted as elements 26 and cylindrical portion of 26 between 30 and 20/38 (see new rejection above). As articulated above, at least the left side of the internal wall of McDonough is completely covered by the third portion as shown in Fig. 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 26, 2021